DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	The amended claims presented overcomes the claim objections cited in the Ex Parte Quayle Action and are acceptable.
Reasons for Allowance
3.	Claims 1-13 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- each recess (42) of the plurality of recesses (42) being smaller than each protrusion (41) of the plurality of protrusions (41) in a radial direction and having a gap relative to the inner wall of the cylindrical housing (30); adjacent stator cores (401, 402) are shifted in the circumferential direction by a predetermined shift angle such that a periodic unit formed of at least one protrusion (41) and at least one recess (42) are positioned alternately in the axial direction; and the plurality of protrusions (41) have a radius of curvature (R1) smaller than a radius of a circumscribed circle (R) at a part of the plurality of protrusions (41) abutting the inner wall of the cylindrical housing (30) (see figs. 3 and 5 below) -- in the combination as claimed.
Claims 2-13 are allowed due to dependence on claim 1.


    PNG
    media_image1.png
    618
    602
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    678
    600
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834       

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834